11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of K.H.G. and                * From the 1st Multicounty Court at Law
K.L.H., children                               of Mitchell County,
                                               Trial Court No. CCL17455.

No. 11-22-00042-CV                           * June 9, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Appellant.